Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the defendant’s petition for certification limited to the following issue: “Whether the Appellate Court properly dismissed for lack of aggrievement the defendant’s appeal of the acceptance by the trial court, midtrial, of the plaintiffs’ withdrawal of action pursuant to General Statutes § 52-80?” Nationwide Mutual Ins. Co. v. Ferraro, 242 Conn. 908, 697 A.2d 366 (1997).